Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 1 of 78 Page ID #:5994
                                                                             1


      1                       UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
      2                       EASTERN DIVISION - RIVERSIDE

      3

      4    RAUL NOVOA,                   )   Case No. EDCV 17-2514-JGB (SHKx)
                                         )
      5         Plaintiff,               )   Riverside, California
                                         )   Wednesday, May 20, 2020
      6               v.                 )   10:00 A.M. to 11:33 A.M.
                                         )
      7    THE GEO GROUP, INC.,          )   TELEPHONIC HEARING
                                         )
      8         Defendant.               )
                                         )
      9

     10

     11                       TRANSCRIPT OF PROCEEDINGS
                     BEFORE THE HONORABLE SHASHI H. KEWALRAMANI,
     12                    UNITED STATES MAGISTRATE JUDGE.

     13

     14   Appearances:                    See Page 2

     15   Deputy Clerk:                   D. Castellanos

     16   Court Reporter:                 Recorded; CourtSmart

     17   Transcription Service:          JAMS Certified Transcription
                                          16000 Ventura Boulevard #1010
     18                                   Encino, California 91436
                                          (661) 609-4528
     19

     20

     21

     22

     23

     24
          Proceedings recorded by electronic sound recording;
     25   transcript produced by transcription service.
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 2 of 78 Page ID #:5995
                                                                             2


      1   APPEARANCES:

      2

      3   For the Plaintiff:         Ahdoot & Wolfson PC
                                     By: THEODORE W. MAYA
      4                              10728 Lindbrook Drive
                                     Los Angeles, California      90024
      5                              (310) 474-9111
                                     tmaya@ahdootwolfson.com
      6
                                     Law Office of R. Andrew Free
      7                              By: R. ANDREW FREE
                                     2004 8th Avenue South
      8                              Nashville, Tennessee 37209
                                     (844) 321-3221
      9                              Andrew@ImmigrationCivilRights.com

     10                              Burns Charest LLP
                                     By: DANIEL H. CHAREST
     11                                   E. LAWRENCE VINCENT
                                     900 Jackson Street, Suite 500
     12                              Dallas, Texas 75202
                                     (469) 904-4550
     13                              dcharest@burnscharest.com
                                     lvincent@burnscharest.com
     14
                                     Burns Charest LLP
     15                              By: LYDIA A. WRIGHT
                                     365 Canal Street, Suite 1170
     16                              New Orleans, Louisiana 70130
                                     (504) 799-2845
     17                              lwright@burnscharest.com

     18

     19   For the Defendant:         Akerman LLP
                                     By: ADRIENNE SCHEFFEY
     20                              1900 Sixteenth Street, Suite 1700
                                     Denver, Colorado 80202
     21                              (303) 260-7712
                                     adrienne.scheffey@akerman.com
     22
                                     Akerman LLP
     23                              By: DAVID VAN PELT
                                     601 West Fifth Street, Suite 300
     24                              Los Angeles, California 90071
                                     (213) 688-9500
     25                              david.vanpelt@akerman.com
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 3 of 78 Page ID #:5996
                                                                             3


      1     RIVERSIDE, CALIFORNIA, WEDNESDAY, MAY 20, 2020, 10:00 A.M.

      2              THE CLERK:    Calling Case No. 5:17-CV-2514,

      3   Raul Novoa v. The GEO Group, Inc.

      4              Counsel, please state your appearances beginning

      5   with the plaintiff.

      6              THEODORE W. MAYA:     Ted Maya for plaintiffs, and

      7   with me is Andrew Free.

      8              R. ANDREW FREE:     Good morning, Your Honor.

      9              MR. MAYA:    And Daniel Charest is here also for the

     10   plaintiffs.

     11              THE COURT:    Good morning.

     12              DANIEL H. CHAREST:      Good morning.

     13              ADRIENNE SCHEFFEY:      Adrienne Scheffey for

     14   The GEO Group, and I believe my colleague David Van Pelt is

     15   joining as well.     I don't know if he has gotten on the call

     16   or not.

     17              David, are you there?

     18              (Pause.)

     19              MS. SCHEFFEY:     Let me ping him real quick.

     20              THE COURT:    Is there -- I thought when I logged on

     21   -- this is Shashi Kewalramani.       I thought, when I called in,

     22   there were ten people on the call.       Are there any other

     23   people besides Mr. Maya, Mr. Free, Mr. Charest, Ms. Scheffey,

     24   and the courtroom deputy, and myself?        Is there anybody else

     25   on the line?
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 4 of 78 Page ID #:5997
                                                                              4


      1              E. LAWRENCE VINCENT:        Yes, Your Honor.

      2   Larry Vincent.    I'm with counsel for plaintiffs, but I won't

      3   be participating.

      4              THE COURT:     Okay.     I'm sorry.   Can you state your

      5   name again?

      6              MR. VINCENT:     Larry Vincent, V-i-n-c-e-n-t.

      7              THE COURT:     Very good.     Thank you.

      8              LYDIA A. WRIGHT:        And this is Lydia Wright also for

      9   the plaintiff.

     10              THE COURT:     Okay.

     11              DAVID VAN PELT:        Your Honor, this is David Van Pelt

     12   on behalf of GEO.

     13              THE COURT:     Very good.     Thank you, Mr. Van Pelt.

     14              Ms. Scheffey, is that everybody else -- is that

     15   everybody from the defense team, then?

     16              MS. SCHEFFEY:     Yes, Your Honor.

     17              THE COURT:     Very good.

     18              And who's going to be taking the lead for

     19   plaintiffs?

     20              MR. MAYA:    Your Honor, I think, as with our last

     21   hearing, it will be me and with no small amount of assistance

     22   from Andrew Free.

     23              THE COURT:     Got it.     And --

     24              MR. MAYA:    And Dan Charest is also on the line, and

     25   I believe he may speak to the deliberative process privilege
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 5 of 78 Page ID #:5998
                                                                             5


      1   that GEO has asserted in the privilege logs if and when we

      2   get to that.

      3               THE COURT:   Okay.     Did somebody else just log on?

      4               (Pause.)

      5               THE COURT:   Okay.     For defense who's going to be

      6   taking the lead for GEO?

      7               MR. VAN PELT:    Your Honor, it will be Ms. Scheffey.

      8               THE COURT:   Very good.

      9               All right.   So let me -- I've reviewed the item

     10   that was filed yesterday regarding -- it was a declaration by

     11   Mr. Maya and -- as part of the motion to compel.          Did -- have

     12   the -- has defense counsel had an opportunity to review that?

     13               MS. SCHEFFEY:    Yes, Your Honor.     This is

     14   Adrienne Scheffey.

     15               I briefly reviewed it, and to add to that, we sent

     16   a letter, like, late last night indicating that the privilege

     17   logs, that section where it was redacted by ICE, we provided

     18   all information that was provided to us from ICE.

     19               THE COURT:   Got it.     Okay.

     20               All right.   So let me -- here's what I'm proposing

     21   on doing:    I have -- it's going to be quicker than the last

     22   hearing.    I'm just going to go through and the pointed

     23   questions I have to supplement the RFPs at issue as well as

     24   what was provided in the papers.       So with respect to general

     25   -- well, I don't want to do it -- and then we'll get through
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 6 of 78 Page ID #:5999
                                                                             6


      1   -- we'll get to the attorney-client -- I'm sorry -- the

      2   privilege log.

      3              I also received in an email last week a copy of the

      4   production, which is the two-page financial document that we

      5   had been discussing, as well as a copy of the transcript of

      6   the deposition of a Mr. James Hill.        I didn't read the entire

      7   deposition.    I was looking for particular things that were, I

      8   thought, relevant to my inquiries as to the relevancy and the

      9   other objections raised, but as I go through these, if

     10   there's anything that you would like to add from that

     11   deposition transcript, please feel free to do so.

     12              Does anybody have any different -- do plaintiffs

     13   have any different suggestions on how to proceed?

     14              Mr. Maya?

     15              MR. MAYA:    Your Honor, I think that sounds great.

     16              THE COURT:    Ms. Scheffey?

     17              MS. SCHEFFEY:     No, Your Honor.    That sounds good to

     18   me.   I just also would let you know that we have produced the

     19   monthly financial statements mirroring that document you have

     20   but showing each month's breakdown as well --

     21              THE COURT:    Okay.   Well, let me -- very good.       And

     22   so we'll -- so let's go first to RFP No. 6, which is the

     23   monthly and annual operating costs, and as I remember from my

     24   notes previously, the time period the parties have agreed to

     25   is from 2011 to the present.
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 7 of 78 Page ID #:6000
                                                                             7


      1              Is that correct, Mr. Maya?

      2              MR. MAYA:    I mean, that is correct, yes,

      3   Your Honor, with respect to the --

      4              THE COURT:    Okay.

      5              MR. MAYA:    -- Adelanto facility.

      6              THE COURT:    Very good.

      7              Mr. -- Ms. Scheffey, is that correct?

      8              MS. SCHEFFEY:     Yes, Your Honor.

      9              THE COURT:    Got it.

     10              And then with respect to the monthly and annual

     11   operating costs, you said, Ms. Scheffey, that it has been

     12   provided on a monthly basis now?

     13              MS. SCHEFFEY:     Yes.     We provided that this morning.

     14   I'm not sure if plaintiffs' counsel has had time to review

     15   it, but we did provide that about 20 minutes ago.

     16              THE COURT:    Okay.      Why did it take so long to

     17   produce it, then?

     18              MS. SCHEFFEY:     We had to go through a number of

     19   channels at -- through our client to get that, but also, that

     20   is more than is produced in the State of Washington.          We

     21   didn't produce that, and we didn't understand that to be part

     22   of our agreement, produce that on a monthly basis.

     23              THE COURT:    Got it.      Understood.

     24              And so with respect to the quality of the

     25   information that is being presented or provided in that, is
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 8 of 78 Page ID #:6001
                                                                             8


      1   there an issue that the plaintiffs would like to raise?           I've

      2   reviewed it so I have a sense of the line items on the -- if

      3   looking at the document -- and I'm looking at Document Bates

      4   No. GEONOVOA00037767 -- it has various line items on the

      5   right-hand side, followed by columns for the years 2011

      6   through 2019, and numbers underneath those.         Is there

      7   anything that the plaintiffs would like to add to that?

      8              MR. MAYA:    Your Honor, I apologize.      I'm trying to

      9   pull -- there are so many documents here.         Which document are

     10   -- you're looking at the two-page?

     11              THE COURT:    This is the document that was sent to

     12   me.   Correct; the two-page.

     13              MR. MAYA:    Yes.

     14              THE COURT:    Now, let me ask Ms. Scheffey.

     15              Ms. Scheffey, the documents that have been provided

     16   on a monthly basis, do they follow the same format?

     17              MS. SCHEFFEY:       Yes, Your Honor.

     18              THE COURT:    Got it.     So they'll have the same

     19   category on the right-hand side, followed by the columns on

     20   the left-hand side?

     21              MS. SCHEFFEY:       Correct.   Yes.

     22              THE COURT:    Great.     Thank you.

     23              Okay.   Mr. Maya?

     24              MR. FREE:    Your Honor, this is --

     25              MR. MAYA:    Your Honor, Andrew Free is going to
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 9 of 78 Page ID #:6002
                                                                             9


      1   speak to this.

      2              MR. FREE:    Yeah.    Your Honor, this is Mr. Free.

      3              We were able to take a look at the documents that

      4   GEO produced about 20 minutes ago.       They're substantially

      5   similar in format.     They look like they come from the

      6   Hyperion system, and with respect to this aspect of that

      7   request, we think that they've met their burden.          There were

      8   -- Your Honor asked us -- so the answer to your question is

      9   we think that that is worked out with respect to that

     10   category of documents about which we had a colloquy during

     11   the last hearing.     GEO's --

     12              THE COURT:    Got it.    So is plaintiff --

     13              MR. FREE:    -- provided the records for the time

     14   period.

     15              THE COURT:    Understood.    So is plaintiff

     16   withdrawing its motion to compel with respect to RFP No. 6?

     17              MR. FREE:    Not yet, Your Honor.      There's been some

     18   correspondence, and we conferred, pursuant to the Court's

     19   order from last week, about ensuring there's no daylight

     20   between what was produced in the State of Washington and

     21   what's been produced here.       That was the agreement.     The --

     22   one of the things that came in the discovery in the

     23   State of Washington after the Ninth Circuit mandamus, as

     24   referenced during the last hearing, were these detainee wage

     25   documents to help understand the operating costs because
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 10 of 78 Page ID
                                 #:6003
                                                                         10


    1   that's what they were paying each month to detained workers.

    2   Those were produced in native format from the Keefe --

    3   K-e-e-f-e -- system in the State of Washington case, and we

    4   just ask that they be produced in native format here so

    5   they're in a database.

    6              So I think that that's the parties' remaining

    7   dispute.   We haven't raised that with GEO's counsel so I

    8   don't expect them to necessarily stick to a position right

    9   now, but we've got a lot more than we had at the hearing last

  10    time.

  11               THE COURT:    Got it.

  12               And who -- I remember from the last hearing that

  13    Akerman is counsel for GEO in the Washington matter as well;

  14    is that correct, Mr. Van Pelt?

  15               MR. VAN PELT:    Yes, Your Honor.

  16               THE COURT:    Very good.

  17               So, Mr. Van Pelt, were you personally involved in

  18    the discovery issues that were decided by the Ninth Circuit

  19    in the mandamus proceeding?

  20               MR. VAN PELT:    I was not, Your Honor.

  21               THE COURT:    Got it.

  22               Mr. Free, were you involved in that briefing or the

  23    -- anything to do with that matter?

  24               MR. FREE:    Only -- I did not brief it, Your Honor.

  25    I was only involved to the extent that our cases were
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 11 of 78 Page ID
                                 #:6004
                                                                         11


    1   consolidated for discovery purposes at the time, and so we

    2   were receiving the same discovery that the State of

    3   Washington was getting, and we were following that dispute.

    4   I did not brief it.

    5              THE COURT:   Got it.     And so with respect to -- what

    6   I'm getting at is if somebody here has firsthand knowledge

    7   regarding how difficult or oppressive obtaining this

    8   information from the Keefe database would be, and it doesn't

    9   sound like that is the case because nobody was personally

  10    involved in that aspect in the --

  11               MS. SCHEFFEY:    Your Honor, this --

  12               THE COURT:   Go ahead.

  13               MS. SCHEFFEY:    I haven't --

  14               THE COURT:   Got it.

  15               MS. SCHEFFEY:    -- been totally involved as kind of

  16    a laboring-oar associate in some of the Washington case, and

  17    I do recall that it was typically possible to get it, but

  18    there were some timeframes in which Keefe didn't maintain the

  19    data in Excel format.    So I would just have to check with the

  20    client and Keefe, which is a third party, to find out if

  21    there are any timeframes in this current case, which is

  22    different than the Washington timeframe, in which Excel

  23    documents weren't maintained.

  24               THE COURT:   Got it.

  25               And specifically, with respect to the data in the
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 12 of 78 Page ID
                                 #:6005
                                                                         12


    1   native format that plaintiffs are seeking, is it to better

    2   identify the hourly rate that is paid to the detainees,

    3   Mr. Free?

    4               MS. SCHEFFEY:    I think -- oh.   Go ahead.

    5               MR. FREE:    Your Honor, no.   The hourly rate will be

    6   static at Adelanto.      It'll always be a dollar.    What won't be

    7   static is the number of people who worked each day and how

    8   many shifts were covered, and just doing that in native

    9   format is so much easier than going through a PDF and

  10    collecting the number of names that got a dollar a day and

  11    collect the -- and trying to understand and sort which

  12    positions they worked.

  13                THE COURT:    Got it.   So, as I look at the line item

  14    on the document number that I mentioned previously, detainee

  15    payroll was a lump-sum number, but you can't identify from

  16    that how many detainees constitute the number of employees

  17    that got paid that amount?      Is that the inquiry that the

  18    plaintiffs need to get down to?

  19                MR. FREE:    Your Honor, this is Mr. Free again.

  20                You could reverse engineer detainee payroll by

  21    number of shifts and just divide by a dollar so the detainee

  22    payroll amount would represent the number of shifts that GEO

  23    paid.   However, there's an allegation here and a class has

  24    been certified here about an unpaid work program that has

  25    been, in part, based on the detainee -- the folks who've been
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 13 of 78 Page ID
                                 #:6006
                                                                         13


    1   listed on the detainee payroll sheets and have been

    2   compensated outside of the work program who have been listed

    3   as working and yet haven't been paid, and we think that

    4   having that Keefe data, where we can sort it and see for each

    5   -- you know, for each worker for each day how many people are

    6   working the shifts and then comparing it with what we've

    7   already received in discovery, we're going to be able to show

    8   that there's a delta between the number of people who worked

    9   and the number of people who were getting paid.

  10               THE COURT:   Ms. Scheffey or Mr. Van Pelt, any

  11    response to that?

  12               MS. SCHEFFEY:    Yes, Your Honor.

  13               I'm not sure, Andrew, exactly which line item

  14    you're talking about but I -- my understanding of the reason

  15    plaintiffs wanted the native document was just because it's

  16    easier for their experts to process the data, but my

  17    understanding is that they won't show anything different than

  18    the total line item of how many dollars were paid to

  19    detainees and how many shifts that corresponded to, which

  20    should be equivalent to the number of dollars.

  21               THE COURT:   Well --

  22               (Pause.)

  23               MS. SCHEFFEY:    That -- and I'm happy to look into

  24    what we have.   I just don’t have it in front of me right now.

  25               THE COURT:   -- (indecipherable) I'm just trying to
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 14 of 78 Page ID
                                 #:6007
                                                                         14


    1   figure out what I need to type up in my order.

    2                So, Mr. Free, what would you like me to -- with

    3   respect to the order on Request for Production No. 6, what

    4   would you like me to say?

    5                MR. FREE:    GEO is ordered to produce in native

    6   format all expand detainee payroll records from the Keefe

    7   system.

    8                THE COURT:    Is that -- was that of your RFP No. 6?

    9   I mean, right now it just says (reading) Documents related to

  10    -- on a monthly and annual operating cost of the Adelanto

  11    facility.

  12                 MR. FREE:    Yes, Your Honor.     This will show

  13    document -- this is a document that relates to the monthly

  14    and annual operating costs because it's part of what's being

  15    paid.     So it's a subset --

  16                 THE COURT:    Got it.

  17                 MR. FREE:    -- and it can be understood by the

  18    parties' joint stipulation, by the colloquy we had during

  19    these hearings, I think.

  20                 THE COURT:    Okay.     Native format -- how do you

  21    spell "Keefe"?

  22                 MR. FREE:    K-e -- like "echo" -- e -- like "echo"

  23    -- f -- like "foxtrot" -- e -- like "echo."

  24                 THE COURT:    And I'm not saying I'm going to put

  25    this in.     It just may be that based upon the RFP, it's -- the
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 15 of 78 Page ID
                                 #:6008
                                                                         15


    1   motion of compel is granted, and you guys can figure out what

    2   it means, but I'm just trying to see -- if I can put it

    3   granular, I may.

    4                Ms. Scheffey or Mr. Van Pelt, any further argument

    5   on this particular point?

    6                MS. SCHEFFEY:   No, Your Honor.   Only that any order

    7   that would order us to compel this would say something about

    8   "to the extent available" or be limited in some way so it's

    9   not appearing to grant more than we've discussed here.

  10                 THE COURT:   Well, do you want to tell me what the

  11    -- I haven't seen any declaration or anything like that

  12    attached to show that it's burdensome or somehow not -- that

  13    there are certain documents that are available and some that

  14    are not.     So is this -- is the information in the Keefe

  15    system going to be available or not?

  16                 MS. SCHEFFEY:   Well, yes, Your Honor, as I think

  17    Mr. Free discussed, we hadn't previously identified this as

  18    falling within the realm of RFP 6 and hadn't discussed this

  19    before this call.     I can look into it.    It should be

  20    available.     The question is whether it is Excel documents for

  21    each year and month or whether some of those are only

  22    available in PDF.     So, as long as "native" is understood to

  23    be however it's maintained by Keefe, that's fine.

  24                 THE COURT:   I -- yes, it's going to be however --

  25    as maintained by Keefe.
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 16 of 78 Page ID
                                 #:6009
                                                                         16


    1               I'm not -- I don't think it's fair, and I don't

    2   think, Mr. Free, you're asking that, if it is not maintained

    3   in native, that it be converted to native by defendants.          Are

    4   you saying that, Mr. Free?

    5               MR. FREE:    I'm not saying that, Your Honor.     This

    6   is Mr. Free.

    7               THE COURT:    Very good.   Okay.

    8               All right.    Anything further with respect to

    9   RFP No. 6, then?

  10                MR. FREE:    Not from the plaintiffs, Your Honor.

  11                THE COURT:    From defendants?

  12                MS. SCHEFFEY:    Not from defense, Your Honor

  13                THE COURT:    Very good.

  14                With respect to RFP No. 7, again, this is the -- is

  15    the 2011-to-current timeframe agreeable amongst the parties?

  16                Mr. Free?

  17                MR. FREE:    Your Honor, it is.

  18                THE COURT:    Okay.

  19                Ms. Scheffey or Mr. Van Pelt?

  20                MS. SCHEFFEY:    Yes, Your Honor.

  21                THE COURT:    Very good.   Okay.

  22                Next, with respect to RFP No. 7, has there been any

  23    movement?

  24                Mr. Free?

  25                MR. FREE:    Your Honor, the parties have conferred
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 17 of 78 Page ID
                                 #:6010
                                                                         17


    1   on this, and I don't think that we have resolved all of it.

    2   We received something from GEO last night, and I want to let

    3   Ms. Scheffey state GEO's position on where we are.         So maybe

    4   that's -- because we're -- yeah.       That's kind of where we are

    5   is we -- we're kind of waiting to hear back.

    6              THE COURT:    Okay.   Hear back what?    I'm sorry.

    7   What were you expecting to get a response to, Mr. Free?

    8              MR. FREE:    Whether GEO is standing on its

    9   objections, whether they believe the production is complete

  10    based on what they've given us in advance of today's hearing.

  11    Because we received some production just 19 minutes before

  12    the hearing after we got the letter from Ms. Scheffey.         So I

  13    want to be fair and (indecipherable) they have more to say

  14    about RFP 7 (indecipherable).

  15               THE COURT:    Understood.

  16               Ms. Scheffey, is there anything -- or Mr. Van Pelt

  17    -- is there anything that defendants would like to add with

  18    respect to the supplemental response and the argument made

  19    with respect to RFP No. 7?

  20               MS. SCHEFFEY:    Not at this time, Your Honor.        We

  21    hadn't further conferred on this, and we have already

  22    produced a number of document responses.

  23               THE COURT:    Okay.   So they -- so, as I understand

  24    it, then, defendants are standing on the arguments and

  25    objections made in the paper that was filed?
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 18 of 78 Page ID
                                 #:6011
                                                                         18


    1              MS. SCHEFFEY:    Yes, Your Honor.

    2              THE COURT:    Very good.

    3              (Pause.)

    4              THE COURT:    Sorry.    The clacking is just me taking

    5   notes.

    6              And now with respect to RFP No. 22, which are the

    7   interim financial statements at issue, has there -- again, is

    8   the time period at this point agreeable from January 1, 2014,

    9   to present, Mr. Free?

  10               MR. FREE:    It is, Your Honor.

  11               THE COURT:    Very good.

  12               Is that agreeable to defendants?

  13               MS. SCHEFFEY:    Yes, Your Honor.

  14               THE COURT:    Okay.    So --

  15               (Pause.)

  16               THE COURT:    Excuse me for a second.

  17               (Pause.)

  18               THE COURT:    Oh, you know what?    I apologize.    Let

  19    me -- I went over RFP No. 8.

  20               Is there anything -- that, again, is going to be

  21    from 2011 to present; is that correct, Mr. Free?

  22               MR. FREE:    Your Honor, that's correct.

  23               THE COURT:    Okay.

  24               And is that agreeable, Ms. Scheffey?

  25               MS. SCHEFFEY:    Yes, Your Honor.
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 19 of 78 Page ID
                                 #:6012
                                                                         19


    1              THE COURT:    Very good.

    2              And has there been any movement on this RFP, or is

    3   it still outstanding?

    4              Mr. Free?

    5              MR. FREE:    Your Honor, are you referring to RFP 22?

    6              THE COURT:    RFP 8.

    7              MR. FREE:    Or --

    8              THE COURT:    Sorry.    I --

    9              MR. FREE:    8?

  10               THE COURT:    Yes.

  11               MR. FREE:    I'm not certain that that was in this

  12    motion, and I can -- I'm toggling between a bunch of

  13    documents right now --

  14               THE COURT:    As am I so --

  15               MS. SCHEFFEY:     I'm not sure either to the extent

  16    that --

  17               THE COURT:    Oh, you know what?      No.   I found an

  18    earlier one.   I apologize.      You're right.

  19               MR. FREE:    That's all right.

  20               THE COURT:    I'm also toggling between too many

  21    documents and -- so, yes, RFP, then, 22.

  22               (Pause.)

  23               THE COURT:    Okay.    So RFP 22 the time period is

  24    agreeable from January 1, 2014, to the present.         With respect

  25    to -- has there been any movement regarding production of
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 20 of 78 Page ID
                                 #:6013
                                                                         20


    1   documents in response to this request, Mr. Free, or this RFP

    2   motion to compel still outstanding?

    3              MR. FREE:    Your Honor, this motion to compel is

    4   partially still outstanding.     The documents that have been

    5   provided by GEO include month-by-month, essentially, P-and-Ls

    6   out of Hyperion are partially responsive to RFP 22.         There

    7   was some discussion during the last hearing about RFP 6 and

    8   RFP 22 potentially having overlapping in information.

    9              What we don’t have that we've had some discussion

  10    with opposing counsel about are the flash reports that are

  11    referenced in Document No. 297-1 at Exhibit 187, and my

  12    understanding of the difficulty in producing those flash

  13    reports, which detail what the expected revenue and

  14    expenditures of the Adelanto facility are on a given month or

  15    for a given period of time versus what they actually had and

  16    then identify where the revenue and expenditure numbers came

  17    in short, why it was different -- we've already been -- we've

  18    already received at least one of these in discovery, and what

  19    we see is that it explains, you know, there was too much

  20    overtime, there's -- you know, "we need to shift this

  21    staffing in this way."

  22               So we think it's relevant to our claims.        We've

  23    already seen a memo to ICE that says, "We need four janitors

  24    instead of one because" of these variances.        So we think that

  25    those are responsive.    Our understanding of the objection is
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 21 of 78 Page ID
                                 #:6014
                                                                         21


    1   relevance and burden, and so I'll let Ms. Scheffey speak to

    2   that, but we have conferred on it, and we think it's still

    3   outstanding.

    4              THE COURT:   Okay.

    5              Ms. Scheffey, anything to add to what is a -- newly

    6   obtained information that has not been briefed in the paper

    7   already?

    8              MS. SCHEFFEY:    Yes, Your Honor.    So it's our

    9   position that RFP 22 should be resolved by the financial

  10    documents we've produced as well as the Keefe document that

  11    plaintiffs have asked for in relation to RFP 6.

  12               As for these flash reports, one, it's our position

  13    that they're not relevant because they just show certain

  14    points in time of the data that plaintiff now has or GEO may

  15    have pulled the report from Hyperion and circulated it

  16    amongst itself to discuss its own financials.        We don't think

  17    that's relevant, and the burden in getting them is great

  18    because we'd have to go through emails and try and pull those

  19    because they'd be attached, and there's not really any good

  20    system in Hyperion to see prior reports.       All of those

  21    reports would only show snapshots of the information that now

  22    plaintiffs have in their totality for each month.

  23               THE COURT:   So are you saying under the Hyperion

  24    system you can't pull previous-year cash flow statements and

  25    balance sheets --
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 22 of 78 Page ID
                                 #:6015
                                                                         22


    1              MS. SCHEFFEY:    Well, we --

    2              THE COURT:   -- and income statements?

    3              MS. SCHEFFEY:    We can.     That's what they've done,

    4   but that's not what the flash report shows.         The flash

    5   reports are essentially if someone says, "Hey, I want to look

    6   at why this category is high.       Can you send me a report of

    7   that?"   Those are prior reports from Hyperion, and it's not

    8   easy to find out all the prior reports that have been pulled

    9   from Hyperion.

  10               THE COURT:   Got it.      So it may not have a history

  11    of prior reports that have been run?         Is that what you're

  12    saying, Ms. Scheffey?

  13               MS. SCHEFFEY:    Yes.     Yeah.   Correct.

  14               THE COURT:   Understood.

  15               MS. SCHEFFEY:    So we'd either have to --

  16               THE COURT:   So --

  17               MS. SCHEFFEY:    -- recreate them and figure out what

  18    they were or find them in prior emails as attached.

  19               THE COURT:   Okay.      So from a prior email, have the

  20    parties, Ms. Scheffey, agreed to an ESI protocol regarding

  21    keywords that would allow for a searching of this information

  22    or any information relevant in this matter?

  23               MS. SCHEFFEY:    We do not have a keyword agreement

  24    for an ESI protocol at this time.

  25               THE COURT:   Okay.
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 23 of 78 Page ID
                                 #:6016
                                                                         23


    1               MS. SCHEFFEY:    And beyond that, I would add, just

    2   so it's crystal clear, underlying data we've now produced.

    3   So anything that you would have pulled, you know, on -- in

    4   that month is now provided to plaintiffs.       They know how GEO

    5   did on a month-to month basis.

    6               THE COURT:    Got it.   Okay.

    7               And as far as the variance analyses, is that --

    8   again, some of these -- some of the terminology has a unique

    9   use in different types of cases.      The "variance analyses" --

  10    are these reports -- informational reports that are provided

  11    at a particular time, or can they be -- well, let me stop

  12    myself.    I think it's -- we're running into the same issue

  13    where, based on your representation that Hyperion does not

  14    allow for historical reports to be re-run or the identity of

  15    the particular historical reports, the only way to get this

  16    information would be to see if they reside in some other

  17    repository or an email account?      Is that fair to say,

  18    Ms. Scheffey?

  19                MS. SCHEFFEY:    Yes, Your Honor, that's my

  20    understanding.

  21                THE COURT:    Got it.   Okay.

  22                Mr. Free, is there anything further to add before I

  23    move on?

  24                MR. FREE:    Just, Your Honor, that I think as the

  25    Court is laying the burden, the Court should consider that
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 24 of 78 Page ID
                                 #:6017
                                                                         24


    1   these requests were served on October 9th of 2019, and so at

    2   least on October 9th, GEO's counsel and then subsequently

    3   GEO, would have known that these reports were the subject of

    4   discovery, and the burden of going through emails after

    5   October 9th should be much less.      That's number one.

    6               Number two, we would take issue with the

    7   characterization of these documents as simply recreating

    8   what's in the aggregate Hyperion printouts because there's

    9   analysis that happens and an explanation as to why there are

  10    these divergences from predicted revenues, and those are

  11    highly relevant to plaintiffs' claims because they deal

  12    directly with staffing.

  13                THE COURT:    And this is a general question I have:

  14    This case has been going on for quite a while, and e-

  15    discovery was presumably anticipated.       Any reason the

  16    plaintiffs haven't engaged in negotiations to do some keyword

  17    searches?

  18                MR. FREE:    Your Honor, this is Mr. Free again.

  19                The plaintiffs have engaged in, what I believe to

  20    be, at least 25 hours' worth of negotiations with defense

  21    counsel about an ESI protocol --

  22                THE COURT:    Let's focus on e-searches here.

  23                MR. FREE:    We were told that there -- that the

  24    search are going to be now -- would be too burdensome in

  25    response to this request of GEO, and so we never got to
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 25 of 78 Page ID
                                 #:6018
                                                                         25


    1   search terms.

    2                THE COURT:   Got it.

    3                Ms. Scheffey, do you want to speak to that?

    4                MS. SCHEFFEY:   I'll let David Van Pelt add on, but

    5   it's my understanding that this year we did discuss

    6   potentially using keywords but that didn't go anywhere.

    7                David --

    8                THE COURT:   Okay.     Do you know, Mr. Van Pelt --

    9   also, in your response if you know whether any of the prior

  10    two law firms engaged in any sort of efforts to narrow this

  11    down by keyword search?

  12                 MR. VAN PELT:   I do not know whether the prior law

  13    firms engaged in that dialogue.        So I don't know the answer

  14    to that question.

  15                 THE COURT:   Got it.     And, Mr. Van Pelt, then, let

  16    me ask you:     It sounds like the plaintiffs have received a

  17    blanket "Looking through email is too hard.        So sorry.   End

  18    of story."    Is that a fair characterization?

  19                 MR. VAN PELT:   I -- I mean, not exactly.     We're --

  20    certainly have been open to exploring keyword searches and

  21    other methods, as we usually do, and that's the normal

  22    approach is not to open up, you know, the wholesale discovery

  23    of emails, and it's burdensome, and it produces just a huge,

  24    you know, cache of irrelevant and potentially, you know,

  25    confidential information, but, I mean, my recollection is we
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 26 of 78 Page ID
                                 #:6019
                                                                         26


    1   have been open to discussing keywords and other ways to limit

    2   the search to what is most likely to be easily, you know,

    3   obtainable and also, you know, relevant.

    4                MS. SCHEFFEY:    Your Honor, this is

    5   Adrienne Scheffey.

    6                I would add on that yesterday in my correspondence

    7   to plaintiffs' counsel about RFP 32, I did recommend that we

    8   limit it to custodians and search terms to try and identify a

    9   smaller universe of documents.

  10                 THE COURT:    Okay.

  11                 Is there anything further you'd like to add,

  12    Mr. Free, to 22?

  13                 MR. FREE:    No, Your Honor.

  14                 THE COURT:    Ms. Scheffey or Mr. Van Pelt?

  15                 MS. SCHEFFEY:    No, Your Honor.

  16                 MR. VAN PELT:    I don't believe so, Your Honor.

  17    Thank you.

  18                 THE COURT:    Very good.   Thank you.

  19                 Okay.   RFP 23, then, and that is projections,

  20    forecasts, and analyses.      Again, is the time period from

  21    January 2014 to the present sufficient for the parties?

  22                 Mr. Free?

  23                 MR. FREE:    Yes, Your Honor.

  24                 THE COURT:    Ms. Scheffey --

  25                 MS. SCHEFFEY:    Yes.
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 27 of 78 Page ID
                                 #:6020
                                                                         27


    1              THE COURT:    -- and Mr. Van Pelt?

    2              MS. SCHEFFEY:    Yes.

    3              THE COURT:    Very good.     Okay.   Okay.

    4              And so with respect -- has there been any movement

    5   with regard to projections for cap and breakeven analysis?

    6              Mr. Free?

    7              MR. FREE:    Your Honor, our understanding of GEO's

    8   position is that its documents supplied since last Friday's

    9   hearing satisfy this request.       We disagree, and we think that

  10    there are additional analyses that are responsive and they

  11    should be produced.

  12               THE COURT:    Okay.     Is there any -- very good.

  13               Mr. -- I'm sorry.       Ms. Scheffey, is there any

  14    information -- new information since the filing of the joint

  15    statement that weighs on this subject?

  16               MS. SCHEFFEY:    No, Your Honor.      Only that we've

  17    provided the monthly financial reports as well as a number of

  18    other documents showing staffing and pricing for labor to

  19    satisfy our burden here.

  20               THE COURT:    Got it.     And you guys haven't done a --

  21    it's not -- or have you done a email search or a document

  22    search on the systems for projections for cap and breakeven

  23    analyses of the Adelanto facility?

  24               MS. SCHEFFEY:    No, Your Honor.      My understanding

  25    was we were agreeing only to what was produced as the scope
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 28 of 78 Page ID
                                 #:6021
                                                                         28


    1   in the State of Washington, which is -- we've now gone

    2   beyond.

    3                THE COURT:   Okay.   And what's the delta between

    4   what is being sought here versus what was ordered in

    5   Washington that you believe?

    6                MS. SCHEFFEY:   To me, it appears that it's the

    7   flash reports which Mr. Free is seeking.       I'll let him

    8   correct me if he's seeking something else, but those were the

    9   subject of (indecipherable) briefing and disagreement in

  10    Washington and were never ultimately produced other than a

  11    few that were inadvertently produced and subject to

  12    discussion about claw-back.

  13                 THE COURT:   I'm sorry.   I didn't quite -- so were

  14    financial projections, forecasts, and breakeven analyses

  15    produced in Washington?

  16                 MS. SCHEFFEY:   To the extent they've been produced

  17    here.     So the document you have was the same one --

  18                 THE COURT:   That two pages?

  19                 MS. SCHEFFEY:   The two-pager, yes.    That's -- same

  20    thing was produced in Washington.

  21                 THE COURT:   As I see projections, forecasts, and

  22    analyses, they're usually forward-looking documents.          The

  23    document that I see appears to be a backward-looking

  24    document.     Is -- am I missing something, Ms. Scheffey?

  25                 MS. SCHEFFEY:   So there's one page of that which is
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 29 of 78 Page ID
                                 #:6022
                                                                         29


    1   the budget, and one page which is the actual.        So it would

    2   show the budget --

    3                THE COURT:   Okay.

    4                MS. SCHEFFEY:   -- that's what was projected, and

    5   then what actually happened.        Obviously, it doesn't go beyond

    6   the time period.

    7                THE COURT:   Got it.

    8                MS. SCHEFFEY:   And then we also have -- which have

    9   been produced in this case -- the staffing plans, which show

  10    how many people and what -- in what position will be needed

  11    per year at each for the facility.

  12                 (Pause.)

  13                 THE COURT:   So I'm just pulling up that document

  14    again.

  15                 MS. SCHEFFEY:   Okay.

  16                 THE COURT:   The 37767.

  17                 MS. SCHEFFEY:   Uh-huh.

  18                 THE COURT:   So there's actual, and the second page

  19    is budget.

  20                 MS. SCHEFFEY:   Yeah.

  21                 THE COURT:   Okay.

  22                 (Pause.)

  23                 THE COURT:   How is this budget document created,

  24    because it does contain historical forward-looking estimates,

  25    then, under the Hyperion system?
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 30 of 78 Page ID
                                 #:6023
                                                                         30


    1              MS. SCHEFFEY:    I could ask, but I believe it's a

    2   report that is pulled from a number of people at the

    3   corporate office and at the regional office.

    4              THE COURT:    So this indicates, to me, there is the

    5   ability under the Hyperion system, then, to obtain interim

    6   financial statements because it can collect information that

    7   is put in in the past and it's somehow maintained in the

    8   Hyperion system.

    9              Mr. Free, is there -- do you see what I’m saying?

  10               MR. FREE:    Your Honor, I do.

  11               THE COURT:    Okay.

  12               Can you -- Ms. Scheffey, do you understand what I'm

  13    saying, then?

  14               MS. SCHEFFEY:    Yes, Your Honor, and we can produce

  15    information from a certain point in time if we were given

  16    that point in time.     The question is do we have to identify

  17    each time that someone went into the Hyperion system, pulled

  18    a flash report for a certain subset of data and sent that to

  19    someone else?

  20               THE COURT:    Got it.    So --

  21               MS. SCHEFFEY:    Does that make sense?

  22               THE COURT:    It does.    It does.   So there could be,

  23    let's say, one month 30, and the way the system appears to

  24    operate is that you have to put an end time by which

  25    information is collected and so a report -- so you basically
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 31 of 78 Page ID
                                 #:6024
                                                                         31


    1   don't have to do a daily report in case people were putting

    2   in different projections at different times?        Is that fair to

    3   say, Ms. Scheffey?

    4              MS. SCHEFFEY:    Yes, Your Honor.    And beyond that,

    5   just I think there are a number of different people who have

    6   access to Hyperion and may pull a report at some point in

    7   time.   Let' say -- you know, for example, right now Covid

    8   happens and they want to see what's happening with the

    9   financials and is that changing, "Do we need to change our

  10    budget?" and that might be pulled on day 15 of the month

  11    versus day 30 of the month and sent to someone, and it

  12    doesn't necessarily track every single report that's pulled

  13    by each person with all the parameters.

  14               THE COURT:   Okay.     But let's take it, then, to the

  15    budget page that is on -- ending in 37768.        When would that

  16    budget information be pulled to get a 2012 budget?         Is it

  17    January -- I’m sorry -- December 31st?       Or I don't know if

  18    you guys are on a calendar year or a different operational

  19    year.

  20               MS. SCHEFFEY:    I'd have to ask them if -- what

  21    operational year they're on.      It's my understanding they're

  22    on a calendar year, but I am not sure sitting here today.

  23               THE COURT:   Got it.

  24               MS. SCHEFFEY:    But they can pull the information

  25    that is -- yeah, that is entered in there.        I don't know if
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 32 of 78 Page ID
                                 #:6025
                                                                         32


    1   they do a true-up at the end of the year or not, or if it's

    2   on a monthly basis and it just stays the same if they make

    3   those at the very beginning of the year.       I'm not sure about

    4   how that system works.

    5              THE COURT:    Oh, so a true-up in the sense that, if

    6   there's a budget that is run on January 2nd of a year, it may

    7   be different on December 31st of that year because other

    8   input -- the inputs have changed?      Is that what you're

    9   saying, Mr. Scheffey?

  10               MS. SCHEFFEY:    Yes.   And I'm not sure which one

  11    they do, but, yes, I could see that just --

  12               THE COURT:    Okay.

  13               MS. SCHEFFEY:    -- based on, you know, different

  14    clients having different financial system.

  15               THE COURT:    Got it.   So based on the budget that

  16    has been provided on a monthly basis now, those should show

  17    the various true-ups that occurred throughout the year?

  18    Would that -- is that a fair assessment -- assumption,

  19    Ms. Scheffey?

  20               MS. SCHEFFEY:    Yes, Your Honor.

  21               THE COURT:    Got it.

  22               Mr. Free, so with respect to the statements that

  23    are sought in RFP 22, then, are you seeking more than a

  24    monthly statement -- financial statement?

  25               MR. FREE:    No, Your Honor.    We are, however,
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 33 of 78 Page ID
                                 #:6026
                                                                         33


    1   seeking those flash reports, and we understand --

    2              THE COURT:    Okay.

    3              MR. FREE:    -- I think we've discussed why those are

    4   important and why they're also potentially difficult to get

    5   the farther back you go.

    6              THE COURT:    Okay.     So the flash reports, then, let

    7   me -- where are those kept, Ms. Scheffey?

    8              MS. SCHEFFEY:    So that was -- what we discussed is

    9   that that might be something that is pulled where one

  10    employee emails another employee and says, "Can you tell me

  11    where we are with our expenditures for" X (indecipherable),

  12    and then they have a colloquy about that.       They would be in

  13    --

  14               THE COURT:    I understand but --

  15               MS. SCHEFFEY: -- emails, and I don't know if

  16    they're anywhere else.

  17               THE COURT:    No, I get it, but, like, the flash

  18    reports are kept -- that same report that's generated to the

  19    Hyperion system?

  20               MS. SCHEFFEY:    That would be someone going in, I

  21    believe, and, yeah, pulling certain data from a -- the

  22    Hyperion system, just like we've done here --

  23               THE COURT:    Got it.

  24               MS. SCHEFFEY:    -- but I don't think it's

  25    traditionally flash --
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 34 of 78 Page ID
                                 #:6027
                                                                         34


    1              THE COURT:    And so --

    2              MS. SCHEFFEY:    -- because it's not in

    3   (indecipherable) but same idea.

    4              THE COURT:    So tell me about the terminology.

    5   What's a "flash" report as compared to -- is a "flash" --

    6   Mr. Free, what do you understand the "flash" report to be,

    7   then?

    8              (Pause.)

    9              MR. FREE:    Sorry, Your Honor.    I was on mute.

  10               So a flash report is a document that we understand,

  11    based on the one that we have, to be generated by Hyperion --

  12    well, by data that's in Hyperion that is facility specific --

  13    Adelanto's facility is No. 196 -- and that has the budgeted

  14    and then the actual financial information for several

  15    categories and then discussed -- and then has the delta, has

  16    the price difference in red in another column, and then it

  17    has a percentage of how different it was, and then it

  18    provides comments in the final column to why -- explaining

  19    why the discrepancy existed.     So --

  20               THE COURT:    And, Mr. Free, do you understand these

  21    flash reports to be customizable by the person who goes into

  22    the Hyperion system to seek the data they want?

  23               MR. FREE:    I don't know the answer to that

  24    question, Your Honor.

  25               THE COURT:    Okay.
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 35 of 78 Page ID
                                 #:6028
                                                                         35


    1              Ms. Scheffey, is that your understanding?

    2              MR. FREE:    I think the answer is yes, but I don't

    3   know.

    4              THE COURT:    Okay.

    5              Ms. Scheffey, do you know?

    6              MS. SCHEFFEY:    Yes, Your Honor, that's my

    7   understanding.   I had a call with James Hill, who goes by

    8   "Chuck" Hill, after our hearing and asked him to explain to

    9   me those flash reports, and that was how he described them to

  10    me.

  11               THE COURT:    And you indicated previously that these

  12    flash reports -- there's -- that there doesn't appear to be a

  13    mechanism within the Hyperion system to be able to pull

  14    historical flash reports.     Is that accurate, Ms. Scheffey?

  15               MS. SCHEFFEY:    Yes, Your Honor, that's what we have

  16    discovered so far.

  17               THE COURT:    Got it.   So the only way to discover

  18    them would be from reports that have been downloaded and

  19    reside on people's computers or accounts or emailed to other

  20    people?   Is that fair to say, Ms. Scheffey?

  21               MS. SCHEFFEY:    Yes, Your Honor, that's my

  22    understanding.   And I would note the other way, of course, in

  23    full transparency, would be to recreate them through

  24    Hyperion, which would have its own complications, but if we

  25    knew what data set plaintiffs were looking at.        But that's
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 36 of 78 Page ID
                                 #:6029
                                                                         36


    1   kind of, I think, where my confusion is about why those are

    2   so critical or relevant here when they have the underlying

    3   data for every line item and those might only show a snapshot

    4   of what they already have.

    5              THE COURT:   Got it.     And so when you -- I don't

    6   quite understand.    Like, you would -- to "recreate" them,

    7   meaning you would -- in an email search you identified

    8   "person A" was talking about particular parameters to

    9   "person B," and then you would try and recreate the flash

  10    report that was created by "person A"?       Is that what you're

  11    indicating, Ms. Scheffey?

  12               MS. SCHEFFEY:    Yeah.    Just to -- in total candor

  13    here, you know, obviously, Hyperion is a system where we can

  14    pull reports based on parameters.      So, if we knew the

  15    specific parameters that were -- that someone was looking

  16    for, we could try and pull a report, presuming that the

  17    system allowed us to do it with those parameters, just like

  18    we've done here.    Let's say you just wanted, you know, what

  19    amount was spent -- I'm looking at that document that you

  20    have, GEONOVOA37768.    Let's say you wanted to know in 2012

  21    how much was spent on holiday, you could pull a report that

  22    just shows that $305,000 number.

  23               THE COURT:   But the way you would find out would be

  24    having to look through emails if somebody -- or

  25    communications where somebody was asking another person for
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 37 of 78 Page ID
                                 #:6030
                                                                         37


    1   this information?    Or --

    2              MS. SCHEFFEY:      Yes, Your Honor.

    3              THE COURT:    -- is there another way?

    4              Okay.    Got it.    So you're basically having to

    5   divine from emails or other things information that is being

    6   sought from the Hyperion system?

    7              MS. SCHEFFEY:      Yes, Your Honor, or if they're

    8   attached to an email and someone's pulled it.

    9              THE COURT:    Got it.       And so if they're already

  10    attached and already created in electronically searchable or

  11    obtainable form from email systems; is that correct,

  12    Ms. Scheffey?

  13               MS. SCHEFFEY:      Yes.     If that would be the case, we

  14    would be doing it that way as well.

  15               THE COURT:    Okay.       Got it.   Okay.

  16               This seems -- with respect to the flash reports,

  17    Mr. Free, then, it seems burdensome absent some agreement on

  18    ESI search protocols.     Do you disagree with that, Mr. Free?

  19               MR. FREE:    Only partially, Your Honor.       I don't

  20    think that there's any burden after October 8th when -- of

  21    2019 when GEO was on notice that these were subject to a

  22    discovery request.     So it shouldn't require doing anything.

  23    But even if we set that aside, there would be a way to just

  24    go and look at the attachments to -- so, if an email has an

  25    Excel spreadsheet attachment that says "Flash February" or
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 38 of 78 Page ID
                                 #:6031
                                                                         38


    1   "Flash March," and the actual document is called a "Facility

    2   Variance Report," and we were able to run it for that time

    3   period, we think we would be able to scoop up most of what's

    4   responsive here, and we would be open to such an order.

    5              MS. SCHEFFEY:    And, Your Honor -- this is

    6   Ms. Scheffey -- I would add, I just still struggle with the

    7   relevance when they have all the underlying data.         I really

    8   don't see what else could be required here.

    9              THE COURT:    Okay.

  10               MS. SCHEFFEY:    They have everything they need for

  11    their expert.

  12               THE COURT:    Okay.

  13               Mr. Free, you want to --

  14               MR. FREE:    Your Honor --

  15               THE COURT:    -- make your argument on relevance.

  16               MR. FREE:    I do.

  17               THE COURT:    Go ahead.

  18               MR. FREE:    Yeah.    The premise that we have all of

  19    the underlying data rests on the premise that we have the

  20    budgeted financials for each of the years.        GEO has only

  21    provided us with the actual numbers.       So the document that we

  22    have --

  23               THE COURT:    Well, Mr. Free, but didn't -- I thought

  24    you did get budget -- facility financial summary budget, and

  25    now you have it on a monthly basis, though?
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 39 of 78 Page ID
                                 #:6032
                                                                         39


    1              MR. FREE:    We don't have it on a monthly basis.       We

    2   have -- so the page that you have in front of you,

    3   Your Honor, that 37 page, has two sides.       So there's the

    4   actual and the budgeted.

    5              THE COURT:    Right.

    6              MR. FREE:    What GEO provided us before this hearing

    7   is just the actual.     There's no budget.

    8              MS. SCHEFFEY:    And --

    9              THE COURT:    Got it.

  10               MS. SCHEFFEY:    -- Andrew I can tell you that we

  11    intended to produce the budgeted.       So, if the budgeted hasn't

  12    come yet, I can ping that person who is sending that out.

  13    Our goal is to have that out to you as soon as possible.

  14               THE COURT:    Okay.

  15               MR. FREE:    That alleviates -- I'm sorry.      Go ahead.

  16               THE COURT:    Go ahead, Mr. Free.     Now, it sounds

  17    like you're going to get the budget, then, on a monthly

  18    basis.

  19               MR. FREE:    Right.     Even still, the facility

  20    variance reports are pretty significant for what they say in

  21    the "comment" column, and specifically, you know, there's a

  22    section there called "Operating Margin," or "Op Margin," and

  23    it has -- when it has a -48 percent variance, we're not going

  24    to get from the sheet that they've provided us or from what

  25    you've got in front of you the comment that says "lower than
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 40 of 78 Page ID
                                 #:6033
                                                                         40


    1   budgeted ADP" -- or "average daily population" -- "higher

    2   than anticipated payroll cost for remote post hours" --

    3   that's taking people out of the facility to go to the

    4   hospital or otherwise -- and "higher than budgeted costs for

    5   contract doctors" account for negative variance to operating

    6   margin.     So that's from this one flash report that we have.

    7                We believe that -- based on some other documents

    8   that we've gotten, that GEO was looking at this over time and

    9   making decisions about how detainee labor was going to be

  10    deployed.     Specifically, we have a document from 2013 or 2014

  11    where GEO petitions ICE to have more janitors and add that to

  12    the contract and ask for a variance because they're not able

  13    to clean an entire facility with the detained immigrant

  14    workers that they have.       So for these reasons, the flash

  15    report -- the facility variance reports are the best evidence

  16    of the deprivation scheme and the unjust enrichment insomuch

  17    as they show how GEO's using detained labor and its own labor

  18    interchangeably.     And --

  19                 MS. SCHEFFEY:    And why.

  20                 Your Honor, I would just add, I still don't see the

  21    relevance because I think they have the evidence about how

  22    many VWP shifts were used in any (indecipherable) time -- all

  23    the labor -- how that fluctuated over time, and they can make

  24    that argument.     I don't see how the operating margin would

  25    give them that information.
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 41 of 78 Page ID
                                 #:6034
                                                                         41


    1               THE COURT:    Okay.

    2               MR. FREE:    (Indecipherable) --

    3               THE COURT:    Is there anything further to add?

    4   Sure.

    5               MR. FREE:    Just -- yeah.   The answer to the

    6   question that (indecipherable) poses is just that, when

    7   there's a "comment" section and there's prose, it's going to

    8   reflect on the decision that the company was making with

    9   respect to labor, not just the sort of numbers that are on

  10    the page.   It's going to provide an explanation for them, and

  11    that can be highly relevant to the plaintiffs' claims.

  12                THE COURT:    Okay.   All right.

  13                (Pause.)

  14                THE COURT:    Okay.   I got sidetracked on RFP No. 23.

  15    Now let me -- 22.      Let me go back to 23 again.    My notes

  16    indicate this RFP is still outstanding partially; is that

  17    correct, Mr. Free?

  18                MR. FREE:    That's correct, Your Honor.

  19                THE COURT:    Okay.   And what partial segment of

  20    documents are you seeking?

  21                MR. FREE:    So, Your Honor, RFP 23 calls for

  22    financial projections, operating forecasts, or breakeven

  23    analyses.   I think -- and the present -- between January 21,

  24    2014 -- January 1, 2014 and the present, including supporting

  25    analyses or the basis of assumptions.       So to the extent that
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 42 of 78 Page ID
                                 #:6035
                                                                         42


    1   there's anything that we haven't discussed -- facility

    2   variance reports or the actual and budget sheets -- we

    3   haven't received any of that.      We think it's still

    4   outstanding.     We don't know what we don't have, and so, you

    5   know, we'll take GEO's counsel's at its word that there's

    6   nothing else, but we suspect that for a company like GEO, an

    7   operating forecast or a breakeven analysis is going to show

    8   up somewhere in the Hyperion system, and that's what our

    9   experts have told us -- our financial expert, and so that's

  10    why we asked for it.

  11                 THE COURT:   Okay.

  12                 Ms. Scheffey, do you want to respond?

  13                 MS. SCHEFFEY:   Yes, Your Honor.   I mean, I feel

  14    like this is a moving target with the financial documents.

  15    We're providing the raw data, everything they need for their

  16    experts.     I'm not really sure what that forecast would do --

  17                 THE COURT:   Okay.

  18                 MS. SCHEFFEY:   -- to show that the detainees are

  19    employees, to show that the detainees were engaged in forced

  20    labor.     I just don't see the relevance to this claim, and I

  21    think that that changes, you know, everything we've produced,

  22    and it becomes a -- you know, a cascade of what documents

  23    we're going to produce for financials.       We've already

  24    produced more than we produced in Washington, which was our

  25    agreement.
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 43 of 78 Page ID
                                 #:6036
                                                                         43


    1                THE COURT:    Okay.   All right.   I think I have all

    2   the briefing on this and the positions.

    3                So let's move on to 27.     Is the time period, again,

    4   agreeable here to 2014 to the present?

    5                MR. FREE:    It is for the plaintiffs, Your Honor.

    6                THE COURT:    Okay.

    7                MS. SCHEFFEY:    It is for the defense, Your Honor.

    8                THE COURT:    Very good.

    9                So paystubs of all the folks -- for these

  10    particular non-detainee janitors, warehouse employees,

  11    laundry personnel, maintenance staff, and food service

  12    workers.     I reviewed the objections -- is there anything that

  13    plaintiffs would like to add beyond what is in their

  14    arguments or any new information since that?

  15                 MR. FREE:    Your Honor, we took up the Court's

  16    suggestion to meet and confer with counsel for the defendants

  17    on RFP 27, and we reformatted and reposited RFP 27, I

  18    believe, on either Sunday night or Monday morning, and we've

  19    had a chance to confer and exchange some paper and speak on

  20    the phone.

  21                 So we reformatted RFP 27 and asked GEO to, quote,

  22    (reading) Please provide documents sufficient to show the

  23    following for all non-detainee janitors, warehouse employees,

  24    laundry personnel, maintenance staff, and food services

  25    workers employed at the Adelanto facility for any time period
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 44 of 78 Page ID
                                 #:6037
                                                                         44


    1   between January 1, 2014, and the present -- and then there

    2   are three subparts -- (reading) (a) the hourly wage they

    3   received; (b) the number of hours they worked; and, (c) any

    4   explanation of any benefits they received.

    5              GEO's counsel provided us staffing documents that

    6   satisfy subparts (a) and (c), and we were able to thank them

    7   for that yesterday during our call.       They provided us

    8   essentially a list of everybody who was employed at the

    9   facility by position and then broken down by their

  10    compensation.   So that's going to get us where we need to go

  11    in terms of hours -- hourly wage received and benefits for

  12    the expert calculations.

  13               What we don't have and what's still outstanding is

  14    the number of hours worked, and GEO's counsel sent us a

  15    letter that reconfirms that (a) and (c) we had agreement, and

  16    GEO's position -- I'll let Ms. Scheffey talk about it but is

  17    that plaintiffs compare the recently produced staffing plans

  18    to the actual expenditures for each year to identify any

  19    variance, and GEO also says that it will be producing monthly

  20    financial statements that show actual expenditures.          I'm not

  21    sure if what we've got is what they agreed to produce.          But

  22    they also say that they're not aware of any method for easily

  23    producing the number of hours each individual worked and

  24    believe that doing so by combing through payroll from 2011 to

  25    the present is burdensome and not proportional to the needs
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 45 of 78 Page ID
                                 #:6038
                                                                         45


    1   of the case, particularly when we have the staffing plans.

    2   We tend to agree.    That's not what we would propose.

    3                What we would propose is that GEO would help us

    4   answer the question in 27(b) as reposited, which is the

    5   number of hours these people worked, and the way to do that

    6   is to provide us with what GEO provided ICE in conformance

    7   with its contract, which is proof that it came within

    8   10 percent of its staffing guarantee to ICE, which is

    9   contractually required, and, I mean, we've reviewed what

  10    they've got, and we think that's the simplest way to do it.

  11    GEO had to tell ICE, pursuant to its contract, whether its

  12    staffing levels and in which positions the staffing levels

  13    diverged from what they've given us -- the staffing plan.

  14    It's called a "Workforce Integrity Section," and they can be

  15    docked up to 10 percent of their monthly invoice if they

  16    don't show that to the contracting officer, and so we just

  17    want to see what they showed the contracting officer each

  18    month, which should be available.

  19                 THE COURT:   Ms. Scheffey?

  20                 MS. SCHEFFEY:      Yes, Your Honor.   That's the first

  21    time I've heard the compromise.          So I'm working through it.

  22    I think --

  23                 THE COURT:   Okay.

  24                 MS. SCHEFFEY:      Sorry.

  25                 THE COURT:   No.     That's --
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 46 of 78 Page ID
                                 #:6039
                                                                         46


    1                MS. SCHEFFEY:    Sorry.     Go ahead.

    2                THE COURT:    No, no, no.       I appreciate that it was,

    3   like -- it sounds like there's a workaround that would be

    4   able to satisfy plaintiffs.

    5                I need to -- for my order that I'm typing up,

    6   Mr. Free, what would you like -- if you were to be -- what

    7   would it say with respect to numbers, hours worked?

    8                MR. FREE:    Any documents sufficient to show the

    9   actual numbers and hours worked by non-detained -- let me get

  10    the exact language -- by non-detainee janitors, warehouse

  11    employees, laundry personnel, maintenance staff, and food

  12    service workers for January 1, 2014, to the present.           We

  13    believe that that --

  14                 THE COURT:    Ms. --

  15                 MR. FREE:    Yeah.     Sorry.

  16                 THE COURT:    Okay.

  17                 Ms. Scheffey, do you guys -- did GEO use ADP or

  18    some other similar type of system for its payroll at

  19    Adelanto?

  20                 MS. SCHEFFEY:    I have not been able to get that

  21    information yet.    I actually did send that request out and

  22    just haven't gotten it back in the timeframe, and I

  23    apologize.

  24                 THE COURT:    Okay.     No, no.    That's okay.

  25                 MS. SCHEFFEY:    But --
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 47 of 78 Page ID
                                 #:6040
                                                                         47


    1              THE COURT:    I just note from my -- at least, in my

    2   experience, what -- they can run basically not necessarily

    3   even by name but by employee number the -- on spreadsheets

    4   the payments made to people including the withholdings and so

    5   that we give the dollar amount.       So -- go ahead.

    6              MS. SCHEFFEY:    Right.     And I apologize --

    7              MR. FREE:    -- Free --

    8              MS. SCHEFFEY:    -- that we don't have that yet.         I

    9   did try to get it, just wasn't able to in this timeframe.

  10               It sounds like, though, that plaintiffs' counsel

  11    wants just proof that we --

  12               (Party joins or leaves call.)

  13               MS. SCHEFFEY:    -- go over -- that GEO didn't go

  14    over 10 percent and that, if it did, there would have been

  15    letters to ICE.    So maybe it's just a matter of identifying

  16    any months in which GEO went over that 10 percent and giving

  17    plaintiffs' counsel that information.

  18               THE COURT:    Mr. Free?

  19               (Pause.)

  20               THE COURT:    Hello?     Mr. Free?

  21               (Pause.)

  22               THE COURT:    Mr. Maya?

  23               MR. MAYA:    Yeah.     I'm here.     This is Mr. Maya.   I'm

  24    sorry.   I don't know if Mr. Free is still on but I -- if that

  25    ADP information is --
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 48 of 78 Page ID
                                 #:6041
                                                                         48


    1                THE COURT:    No, no, no.     Let's go back to what Mr.

    2   --

    3                MR. MAYA:    Yeah.

    4                THE COURT:    -- Ms. Scheffey just said about the

    5   10 percent --

    6                (Party joins or leaves call.)

    7                THE COURT:    -- variance -- I'm sorry.     Is that,

    8   Mr. Free?

    9                MR. MAYA:    Oh, sure.     I --

  10                 MR. FREE:    I'm sorry, Your Honor.

  11                 MR. MAYA:    -- produce the monthly information that

  12    they're --

  13                 MR. FREE:    Sorry about that.

  14                 MR. MAYA:    -- required to produce to ICE -- sorry.

  15                 MR. FREE:    Your Honor, two things.     I'm really

  16    sorry about that.

  17                 THE COURT:    It's okay.

  18                 MR. FREE:    So first of all, Ms. Scheffey was kind

  19    enough to point us to GEONOVOA9052, which is the end-of-shift

  20    packet that's done at the end of each -- one of the three

  21    shifts at Adelanto.       In it -- it's a 39-page document.    In it

  22    there's a printout from 2017 from the Kronos system, and we

  23    believe the Kronos system is what they use at Adelanto for

  24    staffing, and we also believe, based on this printout --

  25    (indecipherable) third page so it's 9054, maybe,
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 49 of 78 Page ID
                                 #:6042
                                                                         49


    1   Ms. Scheffey, that there's an ability to show -- we know that

    2   every day they show who worked in which position, and we

    3   think that they should be able to do that longitudely through

    4   Kronos.    We're not sure when Kronos started at Adelanto,

    5   though.

    6               THE COURT:    Okay.   So let me -- Mr. Free, just for

    7   my -- for the purposes of drafting up this order, plaintiffs

    8   withdrew the paystub language and sent a modified RFP 27; is

    9   that correct?

  10                MR. FREE:    That's correct, Your Honor.

  11                THE COURT:    Okay.   All right.   Then I'll draft up

  12    something accordingly in light of that modification.

  13                MS. SCHEFFEY:    Your Honor?

  14                THE COURT:    (Indecipherable.)

  15                MS. SCHEFFEY:    We objected to producing the number

  16    of hours works worked at this time because we're not aware of

  17    an easy system for doing so at this point.

  18                THE COURT:    Okay.

  19                MS. SCHEFFEY:    So I know you want to draft up your

  20    order.    I can ping people after this, but I haven't been able

  21    to identify an easy way to find the number of hours worked

  22    which would not require pulling different positions because

  23    there is some turnover and stuff like that.

  24                THE COURT:    Sure.

  25                MS. SCHEFFEY:    But they do have -- and just so you
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 50 of 78 Page ID
                                 #:6043
                                                                         50


    1   know, the staffing plan they received does have an estimate

    2   for overtime and all of that, and that is -- as Mr. Free

    3   said, complies (indecipherable) 10 percent.

    4                THE COURT:    Okay.   All right.

    5                Let's go to RFP 29, the staffing schedules.       I

    6   reviewed the exhibit -- I'm sorry -- the objections and the

    7   arguments.     Is there anything further that plaintiffs would

    8   like to add?     New information --

    9                MR. FREE:    Your Honor --

  10                 THE COURT:    -- that's not been -- that's been

  11    developed since the filing?

  12                 MR. FREE:    Indeed, Your Honor.

  13                 Plaintiffs reformulated RFP 29 as follows following

  14    the last call with the Court:       (Reading) Please provide

  15    documents sufficient to show the staffing schedule for both

  16    detained immigrant workers and non-detained immigrant workers

  17    at the -- excuse me -- non-detained workers at the Adelanto

  18    facility for any time period between January 4, 2014, and the

  19    present.

  20                 We have agreed in our meet-and-confer with GEO that

  21    we have documents sufficient to demonstrate staffing

  22    schedules for detainees, and we do not -- a lot of those are

  23    handwritten, and producing those handwritten schedules is

  24    going to be highly burdensome, and, frankly, we don't need to

  25    review them on our side to prove what we need to prove out of
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 51 of 78 Page ID
                                 #:6044
                                                                         51


    1   these documents.

    2              What we have also agreed on is, I believe -- and

    3   I'm sure -- she can correct me if I'm wrong, but I think the

    4   staffing schedule document is produced by an employee named

    5   Mary Wise McCormick (phonetic), who's the classification

    6   officer at Adelanto, and that document -- it's in an Excel

    7   spreadsheet.   We understand that she just writes over the

    8   Excel spreadsheet over a period of time.

    9              What we believe is a reasonable compromise on the

  10    employee -- on the GEO non-detained employees, which is where

  11    the dispute remains, is on showing the schedule for every day

  12    and showing what the schedules look like, especially

  13    (indecipherable) that GEO's provided so much in the way of

  14    staffing plans, and so what we would like is a document

  15    similar to the one that GEO pointed us to over time, 90546,

  16    which is just a census detail that's printed out from Kronos

  17    at the end of the day that shows how many people worked, and

  18    that should be available in a database, and it should be

  19    easily producible.

  20               So that's how we propose to handle this.        We got

  21    GEO's response to this and additional documents this morning.

  22    So we haven't taken this back to GEO, but that's where the

  23    plaintiffs are.    We do stand -- we do think that the amended

  24    RFP is proper and that the schedules for non-detained workers

  25    at Adelanto should be produced.
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 52 of 78 Page ID
                                 #:6045
                                                                         52


    1               THE COURT:    And, Mr. Free, do you know how "Kronos"

    2   is spelt?

    3               MR. FREE:    K-r-o-n-o-s -- like "Samuel."

    4               The name of the document -- there's a census -- a

    5   document called "Census Detail."        So that's one of the names

    6   of the document, and there's also another document that

    7   essentially spells out who worked at the end of the day, and

    8   it's printed out from Kronos, and it's signed by the warden,

    9   we believe, at the end of every shift.        This is all in the

  10    document that begins at GEONOVOA506, I think.          Excuse me.

  11    It's called the "Workforce Telestaff Roster" in Kronos.

  12                THE COURT:    Okay.     So the only issue is with

  13    respect to non-detained immigrant workers at the Adelanto

  14    facility; is that correct, Mr. Free?

  15                MR. FREE:    That's correct, Your Honor.

  16                THE COURT:    Okay.

  17                Ms. Scheffey --

  18                MS. SCHEFFEY:      -- did you mean to include the word

  19    "immigrant" or just "non-detained workers"?

  20                MR. FREE:    No.     We had tried to clarify.   It's

  21    "non-detained workers."

  22                MS. SCHEFFEY:      Right.

  23                MR. FREE:    Yeah.     Sorry about that.

  24                THE COURT:    Okay.     So that's different than the RFP

  25    that I'm looking at, then?
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 53 of 78 Page ID
                                 #:6046
                                                                         53


    1                MR. FREE:    Yeah.   We -- there's a typo.     So it's

    2   "detained immigrant workers" and then "non-detained immigrant

    3   workers," and the "non-detained immigrant" -- the "immigrant"

    4   in the second part should be out.        Sorry about that.        That

    5   was a typo.

    6                THE COURT:    Got it.    Okay.    So "non-detained

    7   workers."

    8                Ms. Scheffey, do you want to respond to what

    9   Mr. Free indicated?

  10                 MS. SCHEFFEY:    Yes, Your Honor.

  11                 We have reached an agreement, and we believe it's

  12    resolved as to the detainee VWP participants -- their

  13    schedules.

  14                 I'm not sure exactly what plaintiffs' counsel are

  15    seeking -- they said they came up with this morning -- for

  16    the GEO employees, but it looks like they're just seeking

  17    exemplar staffing schedules from Kronos; is that correct?

  18                 MR. FREE:    We think that there -- with the -- it's

  19    not the staffing schedules but the data about who actually

  20    worked.     That's what's remaining in dispute.        We have what we

  21    think are the schedules, but we think it should be possible

  22    to produce these Kronos "Workforce Telestaff Reports."

  23                 MS. SCHEFFEY:    Okay.    And I do know that the

  24    systems may have changed over time.           Even Hyperion has

  25    changed.     So I would have to go back and find out what the
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 54 of 78 Page ID
                                 #:6047
                                                                         54


    1   burden is of getting that.

    2              MR. VAN PELT:    Your Honor, this is Mr. Van Pelt --

    3   David Van Pelt.

    4              Also, there -- you know, when we are dealing with

    5   the GEO employees, the non-detained staff, I mean, to produce

    6   documents showing specifically when they worked, the hours

    7   they worked, I mean, that does impinge on, you know, the type

    8   of employee privacy that Your Honor addressed last time.          So,

    9   you know, I think the scope may be something that we have to

  10    address to the extent it compromises, potentially, the rights

  11    of confidentiality of third-party employees.

  12               THE COURT:    Okay.     All right.   Very good.

  13               Anything further on 29 that the parties want to

  14    tell me before I move on that's not included in the briefing?

  15               MR. FREE:    Not from the plaintiffs, Your Honor.

  16               THE COURT:    Okay.

  17               Ms. Scheffey?

  18               MS. SCHEFFEY:    Not from the defendants, Your Honor.

  19               THE COURT:    Very good.     Thank you.

  20               And I just want to make sure.        So the modified --

  21    where plaintiffs modified it to say "sufficient to show"

  22    staffing schedules; is that right, Mr. Free?

  23               MR. FREE:    Correct, Your Honor.

  24               THE COURT:    Got it.

  25               Okay.   30, which is the square footage and the --
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 55 of 78 Page ID
                                 #:6048
                                                                         55


    1   within the -- I guess, physical questions about the Adelanto

    2   facility being (indecipherable), which is the average number

    3   of meals prepared and served each day.

    4                Mr. Free, is there any additional information that

    5   plaintiffs would like to provide that is not -- that wasn't

    6   included or that has been developed since the briefing?

    7                MR. FREE:   Yes, Your Honor.

    8                Following the last hearing with the Court, the

    9   plaintiffs propounded amended RFP 30 to GEO which reads:

  10    (reading) Please provide documents sufficient to show the

  11    following:    (a) the square footage of the secured and

  12    unsecured areas of the Adelanto facility; (b) the total

  13    number of bathrooms, sinks, and toilets in the secured and

  14    unsecured portions of the Adelanto facility;, and (c) the

  15    average number of meals prepared and served each day at the

  16    Adelanto facility for any time period between January 1,

  17    2014, and the present.

  18                 We discussed that amended request with GEO's

  19    counsel, and we discussed -- and we got a letter back after

  20    our phone call that said it would be less burdensome and more

  21    efficient to provide this information in summary fashion

  22    rather than through a floor plan of the facility, and to that

  23    end, GEO said it would be making a document that breaks down

  24    square footage by area on May 20th.       We have received that

  25    document.    We're going to need to follow up with GEO about
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 56 of 78 Page ID
                                 #:6049
                                                                         56


    1   what it means, but I think -- the document also will contain

    2   information about toilet, sinks, and showers, and it does.

    3   It should also provide all relevant datapoints for the expert

    4   witness.   We also discussed providing average number of meals

    5   in an interrogatory-style response or a declaration.

    6              So based on this conferral, we are prepared to take

    7   this RFP down.     We've reached an agreement.

    8              THE COURT:    Got it.

    9              Is that your understanding, Ms. Scheffey?

  10               MS. SCHEFFEY:    Yes, Your Honor.

  11               THE COURT:    Very good.

  12               So let's go to RFP 32.     The time period here -- is

  13    this from 2011 to present?

  14               Mr. Free?

  15               MR. FREE:    Yes, Your Honor.

  16               THE COURT:    Okay.

  17               Is that your understanding, Ms. Scheffey?

  18               MS. SCHEFFEY:    Yes, Your Honor.

  19               THE COURT:    Okay.

  20               Mr. Free, is there any other information -- new

  21    information that's been developed since the filing of this

  22    document that -- or the joint stip that the plaintiffs would

  23    like to present?

  24               MR. FREE:    Yes, Your Honor.

  25               Plaintiffs propounded to GEO's counsel the new
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 57 of 78 Page ID
                                 #:6050
                                                                         57


    1   RFP 32, which reads: (reading) Please provide any and all

    2   documents relating to, constituting, or recording

    3   communications between GEO and any representative or employee

    4   of ICE dated May 11, 2011, to the present and which

    5   constitute reference or discuss any of the following --

    6   there's (a) through (e).

    7                (a) is housing unit sanitation policies and/or

    8   sanitation procedures and housekeeping -- slash-housekeeping

    9   plans; (b) is the personal housekeeping requirement of the

  10    PBNDS (PBNDS Section 5.8.c.); (c) is any contract discrepancy

  11    reports, "CDR," and/or uniform corrective action plan

  12    regarding the Adelanto facility; (d) is any audit or

  13    inspection of the Adelanto facility; and (e) is any

  14    compensation or payments made to detained immigrants who

  15    participate in the voluntary work program at the Adelanto

  16    facility.

  17                 We conferred on this request, and the conferral was

  18    opening a letter from GEO that says, quote, (reading) As we

  19    discussed, we are running these searches, but it appears that

  20    there will be a large number, hence, very burdensome to

  21    review.     In light of the tangential relevance most of these

  22    documents may have, particularly given this request is

  23    (indecipherable) request (indecipherable), we will stand our

  24    objection absent additional (indecipherable), and as soon as

  25    we receive the updated number of hits, we will provide that
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 58 of 78 Page ID
                                 #:6051
                                                                         58


    1   number to you.     As this number is going to be extremely

    2   large, we would large we would recommend that this request be

    3   limited to specific (indecipherable) search terms at a

    4   starting point for further conferral if appropriate.

    5                So our understanding of this request's status is

    6   that GEO is standing on its burden objection.        We have not

    7   received the number of hits that were received before this

    8   hearing.     We would be open to a keyword search, but that's

    9   where we are.

  10                 THE COURT:   Ms. Scheffey?

  11                 MS. SCHEFFEY:   So, Your Honor, I would note that in

  12    our papers we noted that the preliminary searches revealed

  13    over 30,000 documents that would need to be reviewed.         I do

  14    not believe that that number is going to be reduced

  15    significantly given that the date change corresponds with

  16    when Adelanto was open, so May 11, 2011, so any documents

  17    before then would probably be very few in number related to,

  18    you know, beginning the facility.      So I don't think that that

  19    number will change and -- that's it.       I think that's all I

  20    have to add to that.

  21                 THE COURT:   Okay.   Very good.   So let me just make

  22    sure -- I'm sorry.     I was looking at the electronic discovery

  23    provision.

  24                 So it sounds like GEO's standing on its burdensome

  25    objection; is that correct, Ms. Scheffey?
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 59 of 78 Page ID
                                 #:6052
                                                                         59


    1               MS. SCHEFFEY:    Yes, Your Honor.

    2               THE COURT:    Very good.

    3               MS. SCHEFFEY:    Yes, Your Honor.

    4               THE COURT:    Okay.

    5               And with respect to the content discrepancy

    6   reports, Mr. Free, what's the relevance of those?

    7               MR. FREE:    So, Your Honor, GEO's performance of the

    8   contract is monitored by ICE.      There's an attachment to its

    9   contract called "Performance Requirements," and it sets out a

  10    number of specifically listed performance requirements, that

  11    include the voluntary work program, and has the criteria that

  12    ICE will use to determine where GEO is satisfying these

  13    performance requirements.

  14                GEO has raised a defense in this case of derivative

  15    sovereign immunity, which requires GEO to show as an

  16    affirmative defense that it is conducting its activities in

  17    compliance with its contract.      We've already seen contract

  18    discrepancy reports that indicate that at multiple points

  19    it's not.    So GEO's performance of the contract, particularly

  20    as to these narrow categories of things, is relevant to GEO's

  21    defense.    Moreover, to the extent that GEO is consistently

  22    failing and they're getting contract discrepancy reports and

  23    not remedying them with respect to areas that are relevant to

  24    this case, which is what the request was designed to touch,

  25    it's going to bear on plaintiffs' unjust-enrichment
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 60 of 78 Page ID
                                 #:6053
                                                                         60


    1   claims.

    2              THE COURT:    Got it.

    3              And, Ms. Scheffey, you said the hits resulted in

    4   over 30,000 documents; is that correct?

    5              MS. SCHEFFEY:    Yes, Your Honor, and that's in our

    6   original papers.

    7              THE COURT:    Got it.     Right.   I saw that.

    8              All right.    Okay.     And so RFP 33.   Is the time

    9   period for this from 2011 to present?         Is that what it's

  10    modified to, Mr. Free?

  11               MR. FREE:    Yes, Your Honor.

  12               THE COURT:    And with respect to -- has there -- are

  13    there any new developments or information since the filing of

  14    the paper that plaintiff would like to provide with respect

  15    to this?

  16               MR. FREE:    Your Honor, we conferred with GEO's

  17    counsel on this topic.     We had previously, in our meet-and-

  18    confer, agreed to narrow to GEO's computer system, and GEO

  19    has agreed in writing to look into whether any of the

  20    information about incident reports is maintained in a

  21    computer system or otherwise maintained electronically.

  22    GEO's agreed to provide this update when they get it, but it

  23    stands on its objection that it's an unreasonable scope and

  24    that GEO is going to continue to object to the request that

  25    it's -- because it's not only -- not limited to incidents
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 61 of 78 Page ID
                                 #:6054
                                                                         61


    1   that are relevant to the claims and defenses in this

    2   litigation.

    3              THE COURT:   Okay.

    4              Ms. Scheffey?

    5              MS. SCHEFFEY:    Yes, Your Honor.      That's it.   We've

    6   agreed to look into whether this is kept in a summary fashion

    7   electronically somewhere so that we don't have to go through

    8   each individual document and, if so, discuss with plaintiffs

    9   an appropriate scope, but as it stands, this isn't limited in

  10    any way to certain people --

  11               THE COURT:   And --

  12               MS. SCHEFFEY:    -- certain employees, certain groups

  13    of people, or certain incidents that are relevant.         So this

  14    would include, you know, complaints way beyond the current

  15    lawsuit.

  16               THE COURT:   Understood.      Okay.   And --

  17               (Pause.)

  18               (Party joins or leaves call.)

  19               THE COURT:   And 34 has the same status; is that

  20    correct, Mr. Free?    As 33?

  21               (Pause.)

  22               MS. SCHEFFEY:    This is --

  23               THE COURT:   Okay.

  24               MS. SCHEFFEY:    -- Ms. Scheffey.      I don't know if we

  25    lost Mr. Free, but my understanding --
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 62 of 78 Page ID
                                 #:6055
                                                                         62


    1              THE COURT:    Sounds like we did.

    2              MR. FREE:    I'm here.

    3              MS. SCHEFFEY:    Oh.

    4              MR. FREE:    Sorry.    I was on mute.

    5              Go ahead, Ms. Scheffey.

    6              MS. SCHEFFEY:    My understanding is, yes, we have

    7   reached the same agreement to look into whether this is

    8   maintained electronically because, particularly for

    9   grievances, I think all the parties are aware that typically

  10    they're submitted via what's called a (indecipherable)

  11    system, which is handwritten carbon-copy paper that detainees

  12    submit and are scanned in and copied.       So they're all

  13    handwritten, but we're going to look and see if there's any

  14    electronic logs that we could pull, again, subject to the

  15    incidents and grievances relevant to this --

  16               THE COURT:    Okay.

  17               And now RFP 35, then.      Is there any new information

  18    that plaintiffs would like to provide that have been

  19    developed since the filing of the paper?

  20               (Pause.)

  21               THE COURT:    Mr. Free?

  22               MR. FREE:    No, Your Honor.

  23               THE COURT:    Okay.

  24               Ms. Scheffey, anything to add?

  25               MS. SCHEFFEY:    No, Your Honor.    We submit on our
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 63 of 78 Page ID
                                 #:6056
                                                                         63


    1   papers.

    2              THE COURT:    Very good.   Okay.

    3              So now I think that's all the RFPs at issue; is

    4   that correct; Mr. Free?

    5              MR. FREE:    That's correct, Your Honor.     We had

    6   conferred with defense counsel on three other issues that I'm

    7   happy to talk about at this moment or later.

    8              THE COURT:    Okay.   Well, the first thing we're

    9   going to take a look at is the -- as raised here, is the

  10    sufficiency of the privilege log.      I received the filing that

  11    Mr. Maya provided last night -- or yesterday -- I don't know

  12    what time it was -- and it indicates -- and it shows the

  13    privilege log that has been produced.       So -- well, what would

  14    plaintiffs like to add with respect to the sufficiency or

  15    insufficiency of the privilege log?

  16               MR. FREE:    Your Honor, the plaintiffs' position is

  17    that the privilege log remains deficient, and at this point

  18    it has prejudiced us because we do not understand what the

  19    basis of many of these claimed privileges are.        When it says

  20    a "statutory and/or" -- slash -- "regulatory" protection on

  21    this information, we have no idea what that means, and so as

  22    Mr. Maya or Mr. Charest will discuss, we believe that GEO has

  23    waived its privilege.

  24               THE COURT:    Okay.

  25               Ms. Scheffey?
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 64 of 78 Page ID
                                 #:6057
                                                                         64


    1               MS. SCHEFFEY:    Yes, Your Honor.    We provided

    2   plaintiffs' counsel with -- in writing -- our confirmation

    3   that these descriptions are provided from ICE and we have

    4   simply been the middleman.        No specific redaction has been

    5   challenged, to our knowledge, that would require in camera

    6   review.

    7               THE COURT:    Okay.    So let me get this straight.

    8   GEO's position is that it merely provided the description of

    9   the document as provided by the privilege holder; is that

  10    correct?

  11                MS. SCHEFFEY:    Yeah.    We've provided the exact

  12    information we got from ICE about why the document was

  13    redacted.   They did not give us statutory reasoning as

  14    plaintiffs have asked for.

  15                THE COURT:    Okay.    And remind -- in the briefing

  16    that I've been provided, was this particular point discussed

  17    about what obligation a -- and I'll turn this question first

  18    to Mr. Free.

  19                I don't know if, Mr. Free, you're going to be

  20    answering this or somebody else on your team, but was this

  21    point particularly addressed specifically whether a defendant

  22    who is holding material or has material but is not the holder

  23    of the privilege -- what their responsibilities are with

  24    respect to describing items that are withheld?

  25                MR. MAYA:    Your Honor --
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 65 of 78 Page ID
                                 #:6058
                                                                         65


    1              MR. FREE:    -- Mr. Maya.

    2              THE COURT:    Yes.     Mr. Maya?

    3              MR. MAYA:    That's me.

    4              Your Honor, we did not brief GEO's ability to -- I

    5   mean, you know, this is -- this -- that assertion has come

    6   out since our briefing was filed.       Our briefing addressed the

    7   larger point that we can't assess any -- the reasonableness

    8   of any of these assertions of privilege, if they are even

    9   assertions of privilege -- in some cases that's not clear --

  10    without descriptions that -- that would allow --

  11               THE COURT:    And --

  12               MR. MAYA:    -- to do so.

  13               THE COURT:    Sure.     Mr. Maya, what I want to do is

  14    -- with respect to, at least, the privilege issue is I can

  15    put in the standard and say, "This does not appear to meet

  16    the standard."   The next thing I'm going to get is a brief or

  17    a document from ICE indicating they're not required to do it,

  18    and so I want to try and pull forward that mechanism, rather

  19    than make a ruling that's going to be later challenged on

  20    other legal bases.

  21               MR. MAYA:    Your Honor, and we've -- we have

  22    researched these privileges that they're asserting, to the

  23    extent we can, and, you know, we need to know who's asserting

  24    these privileges from ICE and the basis on which --

  25               THE COURT:    I --
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 66 of 78 Page ID
                                 #:6059
                                                                         66


    1              MR. MAYA:    -- they're asserting them.

    2              THE COURT:    -- Mr. Maya --

    3              MR. MAYA:    So we'd like a depo.

    4              THE COURT:    Mr. Maya, I appreciate that, but I can

    5   just -- I can put down the rule -- "This is what's required

    6   in a privilege log" -- and whether my finding is that this

    7   does or does not meet the requirement of the privilege log,

    8   but the next shoe that's going to fall, I think, is a motion

    9   or some other by ICE indicating why they're not required to

  10    provide more descriptions.       So what is plaintiff proposing to

  11    kind of pull that process forward so we can get through this

  12    issue quicker?

  13               MR. MAYA:    An order to show cause.

  14               THE COURT:    Okay.

  15               MR. FREE:    Yeah.    Your Honor, this is Mr. Free.

  16               In some of the other litigation, the U.S.

  17    Attorney's Office has been fairly loathe to get involved, and

  18    in, I believe, at least one case -- in the Menocal case in

  19    the District of Colorado, the judge basically had to say to

  20    the U.S. Attorney's Office, "If you're going to be claiming

  21    things about discovery, you need to show up for these

  22    conferences."    So we don't think that ICE is just going to

  23    come forward.    I hoped that GEO would dispute this -- I don't

  24    think ICE is just going to come forward and do this without

  25    an order from the Court.
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 67 of 78 Page ID
                                 #:6060
                                                                         67


    1              THE COURT:   Okay.

    2              And, Ms. Scheffey, the other issue is going to be

    3   from a briefing standpoint of why it is appropriate for GEO

    4   just to put in what ICE is claiming, rather than having an

    5   independent obligation to comply with the rules when it is

    6   creating a privilege log?

    7              MS. SCHEFFEY:    Yes, Your Honor, and I think we're

    8   going to --

    9              THE COURT:   Is that --

  10               MS. SCHEFFEY:    -- expand this dispute.     The dispute

  11    that was before the Court on the motion to compel was the

  12    lack of privilege logs, that they did not have them.         We have

  13    now added Bates numbers at the request based on the prior

  14    hearing.   This is now going far beyond this dispute --

  15               THE COURT:   Okay.

  16               MS. SCHEFFEY:    -- and I think it does require

  17    briefing, if we're going to do that, because it has been

  18    briefed everywhere else, and we have provided what ICE has

  19    provided, and I, obviously, would like to give them the

  20    opportunity if these are being challenged.        I don't hear any

  21    of the specific redactions being challenged.

  22               THE COURT:   Well, as I understand it, Mr. Maya is

  23    challenging -- was that based on the description provided,

  24    they can't meaningfully determine whether something can be

  25    challenged.
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 68 of 78 Page ID
                                 #:6061
                                                                         68


    1              Is that fair, Mr. Maya?

    2              MR. MAYA:    Yes, Your Honor.

    3              THE COURT:     Okay.

    4              MR. CHAREST:     If I may.    This is Daniel Charest,

    5   Your Honor.   Just -- I was asked to speak to this issue of

    6   the --

    7              THE COURT:     Sure.

    8              MR. CHAREST:     -- deliberative privilege because I

    9   literally just argued it last week in a different case.

  10               There's a very set-out procedure that the agency

  11    itself is supposed to undertake.        The privilege is supposed

  12    to be invoked by the agency head or its specific designee

  13    after, quote, "personal consideration of the documents" --

  14               THE COURT:     Sure.    And, Mr. Charest, I've written

  15    an extensive order on this when -- on the deliberative

  16    privilege in another case.        So I know there's this sort of --

  17    and at least in California it emanates from a case out of the

  18    Northern District of California issued back in 1988, where it

  19    was discussed of -- if you assert this privilege, there's

  20    certain steps that you have to do in order to properly assert

  21    it.   It's that kind of what you're getting at, Mr. Charest?

  22               MR. CHAREST:     Yes, sir.    Exactly, and you've got

  23    it.   So I'll stand back down, but yes, sir.

  24               THE COURT:     Okay.    Understood.

  25               So -- and so that's just the deliberative privilege
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 69 of 78 Page ID
                                 #:6062
                                                                         69


    1   aspect of it, but there is statutory and the privilege type

    2   -- at least here that was provided -- Mr. Maya indicates it's

    3   "redacted pursuant to statutory and/or regulatory

    4   provisions."

    5               MR. MAYA:    That's right, Your Honor.

    6               THE COURT:    I don't --

    7               MR. MAYA:    There are --

    8               THE COURT:    I don't --

    9               MR. MAYA:    There are later in the same document

  10    deliberative --

  11                THE COURT:    Yeah.   No, I see that.    I'm just

  12    looking even at, like, "redacted pursuant to statutory and

  13    regulatory provisions."

  14                MR. MAYA:    Right.

  15                THE COURT:    And then there's "ICE PII law

  16    enforcement."     Well, I'm hesitant -- it has -- and I think

  17    now that we -- this all goes to the sufficiency of the

  18    privilege log.     If -- I don't know who suggested it from the

  19    plaintiffs' side.     If I did order a order to show cause, we'd

  20    just be back where we are now, which is getting more

  21    briefing.   So do we want to cut to the chase now and set a

  22    briefing schedule?

  23                MR. FREE:    Your Honor, this is --

  24                THE COURT:    From the plaintiffs?

  25                MR. FREE:    This is Mr. Free.
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 70 of 78 Page ID
                                 #:6063
                                                                         70


    1              The only concern I have with a briefing schedule is

    2   that we may -- I hate to be the bearer of bad news, but it

    3   may be the case where ICE will say that it is not subject to

    4   the briefing schedule unless the Court orders it to do so and

    5   then they further maintain that the Court doesn't have power

    6   to order it to do so because ICE is not a party to the

    7   litigation, which is why the order to show cause seemed like

    8   a way to invoke that judicial power, and so, you know, we

    9   would think that, if any party asserting a privilege intends

  10    to not have that privilege waived for failure to adequately

  11    justify it pursuant to Rule 26(c), that that party should

  12    show cause why such waiver, having been effectuated, you

  13    know, by failing to provide an adequate privilege log no

  14    later than a certain date, and then the plaintiffs could

  15    respond either to GEO or to ICE.

  16               THE COURT:   Well -- okay.

  17               Ms. Scheffey, do you have a suggestion?

  18               MS. SCHEFFEY:    Yeah.   Well, just to respond to that

  19    quickly for the record, I would state that none of the waiver

  20    has been -- the waiver issue has not been raised in the

  21    briefing, and no specific document has been challenged.

  22               I think that Mr. Free is right that there might be

  23    concerns about getting ICE involved.       I do think that they

  24    have to be given the opportunity to do so, though.

  25               THE COURT:   Well --
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 71 of 78 Page ID
                                 #:6064
                                                                         71


    1              MS. SCHEFFEY:    -- I'm happy to go --

    2              THE COURT:    I would --

    3              MS. SCHEFFEY:    -- (indecipherable) --

    4              THE COURT:    My concern is this:    Basically, ICE is

    5   not a party to this lawsuit.     If these are documents that

    6   reside with GEO, perhaps pursuant to a contractual agreement

    7   with GEO and ICE, in a normal -- I mean -- not in a normal --

    8   but at least in other types of cases, where, let's say,

    9   "tech company A" holds information of "tech company B," and

  10    "tech company A" is sued by "tech company C," and

  11    "tech company C" issues an RFP that touches upon confidential

  12    information that "tech company B" has given to

  13    "tech company A" as part of a contractual obligation, the

  14    contractual obligation usually will say, "If you get a

  15    subpoena that touches on our information, you got to notify

  16    us so we can fight for it."

  17               MS. SCHEFFEY:    Yes, Your Honor.

  18               THE COURT:    Are you with me, Ms. Scheffey?

  19               MS. SCHEFFEY:    Yes, Your Honor.

  20               THE COURT:    Okay.   So this is what I view as

  21    equivalent to that.     So, if there's a contract between GEO or

  22    an agreement between GEO and ICE -- because, if GEO has it,

  23    there's arguably, from a privilege standpoint -- I don't know

  24    how that privilege is maintained, but maybe that goes to the

  25    quasi-immunity argument, kind of touches on that, but why do
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 72 of 78 Page ID
                                 #:6065
                                                                         72


    1   I have to invite ICE in?     If ICE doesn't want to fight this

    2   fight, that's up to them.     If -- as long as --

    3               MS. SCHEFFEY:   Yes, Your Honor.    I --

    4               THE COURT:   If I issue an order to you and they --

    5   you notify them, it's going to be up to them then.         Is that

    6   fair?

    7               MS. SCHEFFEY:   Yes, Your Honor.    And that is -- I

    8   just -- in my dealings with the U.S. Attorney's Office in

    9   Washington and in Colorado, I -- they have been willing to

  10    come to hearings with us, they have been willing to produce

  11    (indecipherable).    So that is how we have previously done it,

  12    but as we've noted, and we've tried to make very clear, we

  13    have provided every piece of information they have given us

  14    now on the privilege log.

  15                THE COURT:   Got it.   But in my tech company

  16    situation, it would be like -- it would be akin to a motion

  17    for a protective order would have to be filed by

  18    "tech company B" to protect their information and --

  19                MS. SCHEFFEY:   Yes, Your Honor.    and here it's just

  20    a little bit tricky because of the "Touhy request" situation

  21    with ICE.   They've taken positions that to get that

  22    information, you have to get it from the Government, that it

  23    belongs to the Government, but, again, without having briefed

  24    this, this is -- because this wasn't an issue in the motion

  25    to compel, you know, sitting here, I don't have everything in
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 73 of 78 Page ID
                                 #:6066
                                                                         73


    1   line to provide you all the citations for that --

    2                THE COURT:    Got it.     Okay.

    3                MS. SCHEFFEY:    -- and what's happened in other

    4   cases.

    5                THE COURT:    So why don't --

    6                MS. SCHEFFEY:    But I'm happy to provide that to

    7   you.

    8                THE COURT:    Sure.     And I've had some experience of

    9   Touhy in the past, but any new briefing is welcome.

  10                 Mr. Free, and to speak to this, rather than doing

  11    an order to show cause, it sounds like Ms. Scheffey is going

  12    to reach out to the appropriate people at ICE and the

  13    U.S. Attorney's Office is going to have to come in.         So, if

  14    we set the briefing schedule, they'll be on notice of the

  15    briefing schedule, and they can then participate if they

  16    choose to.

  17                 MR. FREE:    Your Honor, normally I would say that

  18    that's a perfectly reasonable course of action.         What I'm

  19    very concerned about at this -- is that this Court is going

  20    to find itself in the same position as the U.S. District

  21    Court for the Western District of Washington, which --

  22                 THE COURT:    Got it.

  23                 MR. FREE:    -- got a statement of interest from the

  24    United States attached to a GEO motion for reconsideration of

  25    a denial of summary judgment.         So United States submitted two
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 74 of 78 Page ID
                                 #:6067
                                                                         74


    1   briefs in that case on reconsideration after a directive was

    2   made with no opportunity to, you know, have any hearing about

    3   it, really.     And I'm sure GEO would have wanted that

    4   statement in sooner and probably asked -- in fact, we know

    5   they asked the United States to come in to say things about

    6   the case, and they just didn't -- the U.S. Government just

    7   didn't.     What you're going to find, I fear, is that by making

    8   this permissive, you're going to -- or Judge Bernal later is

    9   going to hear back from the Government about why their

  10    interests weren't protected and the Court didn't have

  11    authority to do what it did but --

  12                 THE COURT:    Got it.   Okay.

  13                 MR. FREE:    Which is why we think they need to be

  14    ordered to do it if they're going to -- or whoever is

  15    claiming the privilege and saying it's not waived, either

  16    through a third-party disclosure or for failure to supply

  17    justification, that person or that entity should be required

  18    to say --

  19                 THE COURT:    Very good.   So, Mr. Free, can your

  20    office do me a favor and email my chambers the order that was

  21    -- the order to show cause that was issued in Washington, and

  22    I'll take a look at it?

  23                 MR. FREE:    Oh, Your Honor, I don't believe that the

  24    judge actually ordered the United States to show cause.          I

  25    don't have such an order.      The judge was skeptical, and he's
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 75 of 78 Page ID
                                 #:6068
                                                                         75


    1   actually written two opinions that I can send you about his

    2   lack of ability to do that.      He didn't think he could make

    3   ICE produce documents by a date certain.       They happened to

    4   come in when, you know, the case got past summary judgment,

    5   and they chose to take a legal position but they --

    6   Judge Bryan did not issue an order to show cause, to be

    7   clear.

    8              THE COURT:    Okay.

    9              MS. SCHEFFEY:    Your Honor, this is --

  10               THE CORT:    Go ahead, Ms. Scheffey.

  11               MS. SCHEFFEY:    -- I would just say again that those

  12    orders that Mr. Free references provide helpful guidance

  13    because I think Judge Bryan also looked into whether he could

  14    overrule the privilege asserted by ICE without their

  15    appearance there so --

  16               THE COURT:    So, Ms. Scheffey, would defendants be

  17    agreeable for Mr. Free to send me those two opinions by the

  18    judge up in Washington and cc: you on the correspondence to

  19    me?   Is that okay, Ms. Scheffey?

  20               MS. SCHEFFEY:    Yes, Your Honor, and we'd just ask,

  21    if they're not the ones we're referring to, that we would be

  22    able to send you one or two other ones if we needed to

  23    complete the record.

  24               THE COURT:    Got it.   Okay.

  25               All right.    So I'll take a look at that, and I'll
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 76 of 78 Page ID
                                 #:6069
                                                                         76


    1   determine a course of action with respect to the privilege

    2   log, then.

    3                Absent those things -- those are the only things

    4   that I recall seeing in the motion.       Is there anything else,

    5   Mr. Free?

    6                MR. FREE:    Your Honor, we had briefly discussed

    7   initial disclosures as an open question, but I think we've

    8   moved toward resolution on that through conferral.         And

    9   that's it.

  10                 THE COURT:    Okay.

  11                 Okay.   Ms. Scheffey, is there anything further,

  12    then?

  13                 MS. SCHEFFEY:    No, Your Honor.    Only just to

  14    reiterate that we would ask to, you know, be able to get --

  15    be given the opportunity to brief the privilege issue before

  16    anything is determined waived or --

  17                 THE COURT:    I will do that.   I don't --

  18                 (Party joins or leaves call.)

  19                 THE COURT:    -- and especially in light of the

  20    rulings by the court in Washington, I don't -- I'll take a

  21    look at those before I make any ruling.         Okay?

  22                 Very good.    All right.   Having --

  23                 MR. MAYA:    Thank you.

  24                 THE COURT:    Very good.   And so I'll just have one

  25    person from plaintiffs -- anything further from plaintiffs,
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 77 of 78 Page ID
                                 #:6070
                                                                         77


    1   Mr. Maya?

    2               MR. MAYA:     No.   Thank you, Your Honor.

    3               THE COURT:     Okay.

    4               Ms. Scheffey, anything further from defendants?

    5               (Pause.)

    6               THE COURT:     Ms. Scheffey?

    7               (Pause.)

    8               Mr. Van Pelt?

    9               (Pause.)

  10                THE COURT:     Okay.   I guess they dropped off.

  11                Hello?     Ms. Scheffey?    Mr. Van Pelt?

  12                (Pause.)

  13                THE COURT:     All right.    So I guess there's nothing

  14    further.    If they need to reach out to us with anything

  15    further, we'll notify the other -- the plaintiffs.

  16                All right.     Have a good day, everyone.

  17                MR. MAYA:     We appreciate it, Your Honor.

  18                MR. FREE:     Thank you, Judge.

  19                MR. MAYA:     Thank you very much.

  20                THE COURT:     Thank you.

  21          (Proceedings adjourned at 11:33 a.m.)

  22    ///

  23    ///

  24

  25
Case 5:17-cv-02514-JGB-SHK Document 276 Filed 06/01/20 Page 78 of 78 Page ID
                                 #:6071
                                                                         78


    1

    2

    3

    4                               CERTIFICATE

    5        I certify that the foregoing is a correct transcript

    6   from the electronic sound recording of the proceedings in the

    7   above-entitled matter.

    8

    9   /s/ Julie Messa                  May 31, 2020
        Julie Messa, CET**D-403          Date
  10    Transcriber

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
